IN THE SUPREME COURT OF PENNSYLVANIA




                                           :
 In Re: Accreditation of the American      :      No. 189
 Board of Certification as a Certifying    :
 Organization for Business Bankruptcy,     :      Disciplinary Rules Docket
 Consumer Bankruptcy, and Creditors’       :
 Rights                                    :
                                           :




                                          ORDER



PER CURIAM


      AND NOW, this 14th day of November, 2019, upon consideration of the

recommendation of the Pennsylvania Bar Association Review and Certifying Board, the

American Board of Certification is hereby reaccredited as a certifying organization for

business bankruptcy, consumer bankruptcy, and creditors’ rights for a period of five (5)

years, beginning on November 30, 2019.